Citation Nr: 0527686	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  05-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from July 1943 to 
March 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.                 

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In this case, the appellant maintains that his current 
bilateral hearing loss and tinnitus are related to in-service 
noise exposure.  Specifically, the appellant contends that he 
is a combat veteran of World War II, and that he served 
aboard the gunboat LCI(G) 79.  According to the appellant, he 
participated in "several invasions (landings) and was 
constantly exposed to noise trauma."  

A Notice of Separation from the United States Naval Service 
shows that the appellant served in the United States Navy 
from July 1943 to March 1946.  According to the separation 
notice, the appellant served aboard the USS LCI (L) 79.  The 
appellant was awarded the American Area Ribbon, World War II 
Victor Ribbon, and the Asiatic Pacific Area Ribbon with Four 
Stars.  

The appellant's service medical records are negative for any 
complaints or findings of defective hearing and/or tinnitus.  
The records show that in March 1946, the appellant underwent 
a separation examination.  The examination report shows that 


his hearing acuity was normal on "coin click," "whispered 
voice," "spoken voice," and "watch test."  No disease or 
defects were noted with respect to his ears.  

In April 2004, the appellant underwent a VA audiological 
examination.  The results from the audiological examination 
indicate that the appellant has bilateral hearing loss, as 
defined in 38 C.F.R. § 3.385 (2004), and tinnitus.  In the 
April 2004 VA examination report, the examiner stated that 
the appellant had served in the Navy from 1943 to 1946, and 
that he was in the Navy amphibious group.  According to the 
examiner, the appellant was assigned to a landing craft which 
had been converted to a gunboat and was used for fire support 
during beach-front invasions in the South Pacific.  The 
examiner indicated that the appellant was a gunner and was 
exposed to heavy firing on five major Pacific invasions.  
Subsequent to his military service, the appellant worked for 
approximately 38 years on the railroad.  The examiner noted 
that all of those years of employment were "onboard 
engine."  The last 36 years, the appellant was the engineer 
and was exposed to a great deal of noise both with coal-fired 
steam engines and diesel locomotive engines.  The appellant 
denied any noisy recreational activity.  

Following the audiological evaluation and a review of the 
appellant's claims file, the diagnoses were mild to severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  The 
examiner stated that it was "granted" that the appellant 
was exposed to a great deal of noise as a gunner onboard 
ship.  However, the examiner indicated that according to the 
appellant's separation examination, dated in March 1946, 
extensive attempts were made to assess the appellant's 
hearing and his hearing was within normal limits with a 
variety of stimuli.  In addition, the examiner reported that 
the appellant worked for 38 years around extreme noise in the 
railroad environment.  That being the case, when combining 
normal hearing results on discharge, with the extensive noise 
exposure of the railroad career, it was the examiner's 
opinion that it was less than likely that the appellant's 
hearing loss and tinnitus were related to military noise 
exposure.  

In the appellant's notice of disagreement, dated in June 
2004, the appellant stated that the examiner from his April 
2004 VA examination had mischaracterized his previous 
employment at the railroad and did not provide an accurate 
description of his duties.  The appellant stated that he 
"simply moved cars" with an electric tow engine to 
industrial parks within the city of Evansville, which 
involved radios, not loud horns or otherwise.  According to 
the appellant, there was no "extreme noise" in his work 
environment.  

In the instant case, the appellant's employment records have 
not been associated with the claims folder.  Thus, it appears 
that the comments from the examiner, from the appellant's 
April 2004 VA examination, regarding the appellant's post-
service employment history, are based on the appellant's 
self-reported history.  Therefore, in light of the above and 
the apparent miscommunication between the appellant and the 
examiner from the April 2004 VA examination, additional 
development in this case is warranted prior to further 
consideration by the Board.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  Request that the appellant provide a 
history of any employment he has had 
since his discharge from the military in 
March 1946.  Such history must include, 
but is not limited to, the name and 
address of each employer, to specifically 
include his employer at the railroad, as 
well as the dates of each period of 
employment.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  After receiving the necessary 
authorizations for release, contact each 
employer/former employer that the 
appellant has had since March 1946.  
Request copies of the appellant's 
employment records, including, but not 
limited to, employment applications, 
medical records and the reports of any 
pre-employment or employment 


examinations, and job descriptions.  If 
the employer/former employers do not have 
such documents, request that the 
employer/former employers provide a 
statement addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.   

All efforts to obtain such records must 
be documented in the claims file.  If 
such records do not exist or if further 
efforts to obtain those records would be 
futile, it must be so noted in the claims 
file.  38 C.F.R. § 3.159(c).  If, after 
making reasonable efforts to obtain the 
named records, the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records it 
is unable to obtain; (b) briefly explain 
the efforts that it has made to obtain 
those records; and (c) describe any 
further action it will take with respect 
to the claims.  The appellant must then 
be given an opportunity to respond.  

3.  After any additional evidence has 
been obtained and added to the record, 
the RO must contact the examiner from the 
appellant's April 2004 VA audiological 
evaluation, and ask that he/she review 
the record, including the April 2004 VA 
examination report, the appellant's June 
2004 notice of disagreement, where he 
maintained that there was no "extreme 
noise" in his work environment, and any 
employment records associated with the 
claims file.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether the 


previously diagnosed hearing loss or 
tinnitus is related to the appellant's 
period of active military service.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss or tinnitus began as a result of in-
service noise exposure.  If no disability 
is found, or no link to military service 
is found, such findings and conclusions 
must be affirmatively stated.  The 
rationale for the examiner's opinions 
must be set forth in detail.  The claims 
folder must be made available to the 
examiner for review.  The report prepared 
must be typed.  If the examiner finds 
that another examination is required to 
address these questions, such an 
examination must be scheduled.    

4.  If the examiner from the appellant's 
April 2004 VA examination is no longer 
available, the RO must make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
audiological examination to determine if 
he currently has any hearing loss or 
tinnitus attributable to military 
service.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records, the 
April 2004 VA examination report, the 
appellant's June 2004 notice of 
disagreement, where he maintained that 
there was no "extreme noise" in his 
work environment, and any employment 
records associated with the claims file.  
All necessary special studies or tests, 
to specifically include audiometric 
studies, are to be accomplished.  It is 
requested that the examiner obtain a 
detailed history of the appellant's in-
service and post-service noise exposure.

After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether any hearing loss or 
tinnitus is related to the appellant's 
period of active military service.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss or tinnitus began as a result of in-
service noise exposure.  If no disability 
is found, or no link to military service 
is found, such findings and conclusions 
must be affirmatively stated.  The 
rationale for the examiner's opinions 
must be set forth in detail.  The report 
prepared must be typed

5.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
must provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  


Thereafter, the case must be returned to 
this Board for appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 79 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




